DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 4 and 17, Applicant’s claim(s) encompass an invention that the prior art does not disclose, teach, or otherwise render obvious. As best understood within the context of  Applican’ts claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
For example, Eckert (US-20210037315) discloses an FMCW radar system and method that is used as a sleep monitor. However, Eckert, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious by the claim limitations of claims 4 and 17 in view of the claimed invention as a whole.
Furthermore, Yokochi (US-20100283845) discloses a vehicle periphery monitoring system that uses a Gabor filter setting to emphasize the vertical direction edge only for an image portion of a pedestrian away from a certain distance. However, Yokochi, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious by the claim limitations of claims 4 and 17 in view of the claimed invention as a whole.
Accordingly, dependent claim(s) 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Specifically, claim 8 recites the limitation "the contactless cough detection device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, “the contactless cough detection device” appears to be a typo for the “contactless sleep analysis device” as understood by the preamble and sentence structure of the claim. Thus, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret ‘the contactless cough detection device’ as ‘the contactless sleep analysis device’. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,6 11, 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al. (US-20210037315 hereinafter Eckert) in view of Woodsum (WO-2009105418).


	Regarding claim 1, Eckert teaches A contactless sleep analysis device, the contactless sleep analysis device comprising: a housing (Eckert fig 8); 
a radar sensor, housed by the housing (Eckert 0036 “FIG. 1 is a simplified diagram of a radar/wireless backscattering sensor system 100”), that comprises 
a plurality of antennas (Eckert fig 1) and monitors movement using radio waves (Eckert 0063 “In an example, the technique can also detect how pace of movement changes for an individual over a long duration by monitoring the location information provided by radar”); 
a processing system (Eckert fig 1), comprising one or more processors, housed by the housing, that receives data from the radar sensor (Eckert fig 1; 0036 “ signal-processing device 113”), wherein the processing system is configured to: 
receive a plurality of digital radar data streams (Eckert fig 1 [data samples from ADC 111]), wherein 
each digital stream of the plurality of digital radar data streams is based on radio waves received by an antenna of the plurality of antennas of the radar sensor (Eckert fig 1 [the digital data streams are from a radar transceiver]);
(Eckert 0251 “RF sensor records a signature of the radar signal when a person is inside the bed.”); 
(fig 1 [shows data streams from antennas])
perform a sleep analysis based on the first (Eckert 0264 “The automated part of the therapy is considering the user scenario and analysis of previous nights' sleep.”; 0074 “the present radar sensors can detect motions that are generated during sleep, such as tossing and turning. In an example, radar sensors can also sense vital signs like respiration rate and heart rate as described earlier. In an example, now combining the pattern of toss and turn and different breathing and heart beat pattern, the technique can effectively monitor the target's sleep.”); and 
output sleep data for a user based on the performed sleep analysis (Eckert fig 3 [personalized analytics, customer engagement]).
Eckert does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Woodsum teaches
a direction optimization process (Woodsum fig 1 [beam 1 and 2]; 0019 “In the diagram, data is multiplied by one set of weights and summed to form Beam 1, and multiplied by another set of weights and summed to form Beam 2.”; 0009 “The present disclosure relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. In particular, devices and methods are provided for achieving higher directional gain ”) to determine a first weighting and a second weighting (Woodsum fig 1 [shows multiple weights applied to data streams])
apply the first weighting to a first digital radar data stream of the plurality of digital radar data streams (Woodsum 0019 “ Sensor elements 10 (e.g., antenna elements in the case of radar or RF communications systems) are simultaneously sampled and converted to digital form. This function is referred to as Quadrature Sampling 12.”; [fig 1 shows weights applied to data streams from antennas]); 
apply the second weighting to a second digital radar data stream of the plurality of digital radar data streams (Woodsum fig 1 [shows multiple weights applied to data streams]); 
combine the weighted first digital radar data stream and the weighted second digital radar data stream to create a first directionally-targeted radar data stream (Woodsum fig 1 [beam 1 is formed by combining a first and second weighted digital data stream]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve beam directivity (Woodsum 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Woodsum merely teaches that it is well-known to incorporate the particular beamforming using weights.  Since both Eckert and Woodsum disclose similar beamforming radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.







	Regarding claim 6, Eckert in view of Woodsum teach The contactless sleep analysis device of claim 1, wherein: the plurality of antennas comprises at least three antennas (Eckert fig 15); the processing system is further configured to: 
apply a third weighting to the second digital data stream of the plurality of digital radar data streams (Woodsum fig 1 [shows multiple weights applied to data streams]); 
apply a fourth weighting to a third digital data stream of the plurality of digital radar data streams (Woodsum fig 1 [shows multiple weights applied to data streams]); and 
combine the weighted third digital data stream and the weighted fourth digital data stream (Woodsum [fig 1 weights W21 and W23 are combined]) to create a second directionally-targeted radar data stream (fig 1 “Beam 2”), 
wherein the sleep analysis is performed further based on the second directionally-targeted radar data stream (Eckert 0069 “the present radar sensors can detect motions that are generated during sleep, such as tossing and turning. In an example, radar sensors can also sense vital signs like respiration rate and heart rate as described earlier. In an example, now combining the pattern of toss and turn and different breathing and heart beat pattern, the technique can effectively monitor the target's sleep. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve beam directivity (Woodsum 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Woodsum merely teaches that it is well-known to incorporate the particular beamforming using weights.  Since both Eckert and Woodsum disclose similar beamforming radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 11, Eckert in view of Woodsum teach The contactless sleep analysis device of claim 1, wherein the radar sensor outputs frequency-modulated continuous wave (FMCW) radio waves (Eckert 0081 “the FMCW module outputs an FMCW signal using a transmitter,”).

	Regarding claim 13, Eckert teaches A method for performing targeted contactless sleep monitoring, the method comprising: receiving a plurality of digital radar data streams (Eckert fig 1 [the digital data streams are from a radar transceiver]), wherein 
each digital stream of the plurality of digital radar data streams is based on radio waves received (fig 1 “RF”) by 
an antenna of a plurality of antennas of a radar sensor (fig 1 “antennas”) of 
a contactless sleep analysis device (0068 “Soft Sensor for Detecting Sleeping Habits”) installed bedside (0064 “the technique can figure out whether a human target was immobile because the target was watching TV or a video for long duration or the target was simply spending a lot of time in their bed.”; 0069 “In an example, the present radar sensors can detect motions that are generated during sleep, such as tossing and turning.”); 
(0069 “In an example, the present radar sensors can detect motions that are generated during sleep, such as tossing and turning.”); 
(fig 1 [shows data streams from antennas]); (fig 1 [shows data streams from antennas]); 
performing a sleep analysis based on the first 
outputting sleep data for a user based on the performed sleep analysis (Eckert fig 3 [personalized analytics, customer engagement]; 0264 “The automated part of the therapy is considering the user scenario and analysis of previous nights' sleep.”; 0074 “the present radar sensors can detect motions that are generated during sleep, such as tossing and turning. In an example, radar sensors can also sense vital signs like respiration rate and heart rate as described earlier. In an example, now combining the pattern of toss and turn and different breathing and heart beat pattern, the technique can effectively monitor the target's sleep.”). 
Eckert does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Woodsum teaches
performing a direction optimization process (Woodsum fig 1 [beam 1 and 2]; 0019 “In the diagram, data is multiplied by one set of weights and summed to form Beam 1, and multiplied by another set of weights and summed to form Beam 2.”; 0009 “The present disclosure relates to devices and methods for directionally receiving and/or transmitting radio waves for use in applications such as wireless communications systems and/or radar. In particular, devices and methods are provided for achieving higher directional gain ”) to determine a first weighting and a second weighting (Woodsum fig 1 [shows multiple weights applied to data streams])
applying the first weighting to a first digital radar data stream of the plurality of digital radar data streams (Woodsum 0019 “ Sensor elements 10 (e.g., antenna elements in the case of radar or RF communications systems) are simultaneously sampled and converted to digital form. This function is referred to as Quadrature Sampling 12.”; [fig 1 shows weights applied to data streams from antennas]); 

applying the second weighting to a second digital radar data stream of the plurality of digital radar data streams (Woodsum fig 1 [shows multiple weights applied to data streams]); 
combining the weighted first digital radar data stream and the weighted second digital radar data stream to create a first directionally-targeted radar data stream (Woodsum fig 1 [beam 1 is formed by combining a first and second weighted digital data stream]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve beam directivity (Woodsum 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Woodsum merely teaches that it is well-known to incorporate the particular beamforming using weights.  Since both Eckert and Woodsum disclose similar beamforming radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 18, Eckert in view of Woodsum teach The method for performing targeted contactless sleep monitoring of claim 13, the method further comprising: applying a third weighting to the second digital data stream of the plurality of digital radar data streams (Woodsum fig 1 [shows multiple weights applied to data streams]); and applying a fourth weighting to a third digital data stream of the plurality of digital radar data streams (Woodsum fig 1 [shows multiple weights applied to data streams]).

	Regarding claim 19, Eckert in view of Woodsum teach The method for performing targeted contactless sleep monitoring of claim 18, the method further comprising: combining the weighted third digital data stream and the weighted fourth digital data stream to create a second directionally-targeted radar data stream (Woodsum fig 1 [beam 1 and 2]; 0019 “In the diagram, data is multiplied by one set of weights and summed to form Beam 1, and multiplied by another set of weights and summed to form Beam 2.”), 
wherein the sleep analysis is performed further based on the second directionally-targeted radar data stream (Eckert 0074 “the present radar sensors can detect motions that are generated during sleep, such as tossing and turning. In an example, radar sensors can also sense vital signs like respiration rate and heart rate as described earlier. In an example, now combining the pattern of toss and turn and different breathing and heart beat pattern, the technique can effectively monitor the target's sleep.”).

Claim(s) 2-3, 5, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Woodsum in view of Lackey et al. (US PAT 8520784 hereinafter Lackey).


	Regarding claim 2, Eckert in view of Woodsum teach 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lackey teaches wherein the processing system is further configured to: perform the direction optimization process to determine the first weighting and the second weighting by determining a direction in which an amount of detected movement is greatest (Lackey 5:63-66 “he adaptive process used to control the weights must thus have a time constant fast enough to track the platform motion induced upon the array and the fading of the transmission path.”; 9:24-27 “FIG. 20c shows a third architecture illustrating a reference antenna selection block such as the one shown in FIG. 17 that would pick out a strong signal to use for tracking by all auxiliary elements.”; 8:50-54 “The output of the strongest element input could be selected as the temporary main element. A filter could be included to prevent high rate toggling of antenna selection. This would assure that the beam-forming was consistently tracking a non-faded signal.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the coherent beam combining system and method of Lackey with the beamforming system and method of Woodsum and the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve beam steering with a faster response time and higher precision (Lackey Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lackey merely teaches that it is well-known to incorporate the particular weighting and combining for beamforming.  Since both the previous combination and Lackey disclose similar beamforming techniques, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 3, Eckert in view of Woodsum and Lackey teach The contactless sleep analysis device of claim 2, wherein the processing system being configured to perform the direction optimization process comprises the processing system being configured to perform a least-squares optimization process based on various values selected for the first weighting and the second weighting (Woodsum 0043 “ For the case where M is much greater than N, least squares techniques can be applied to solve for a matrix W which makes the beam response β(θ) as close as possible to a reference vector p(θ) in a least squares sense. ”).

	Regarding claim 5, Eckert in view of Woodsum teach The contactless sleep analysis device of claim 1, wherein the first weighting, the second weighting, or both are complex values (Woodsum 0019 “FIG. 1 indicates a conventional method for producing a set of receiving beams (Beam 1 and Beam 2) using a combination of complex weights (W.sub.y) that are applied to the digitized beam data.”). 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lackey teaches a delay to the first digital data stream, the second digital data stream, or both (Lackey 7:35-40 “If the adaptive processor for the coherent combiner is implemented in digital processing, it is easy to calculate a weight of maximum magnitude having a phase of a complex weight with a limited amplitude as follows for complex weight, w.sub.i”; fig 21 [shows a tapped delay line being introduced to one data stream]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the coherent beam combining system and method of Lackey with the beamforming system and method of Woodsum and the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve beam steering with a faster response time and higher precision (Lackey Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lackey merely teaches that it is well-known to incorporate the particular weighting and combining for beamforming.  Since both the previous combination and Lackey disclose similar beamforming techniques, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 14, Eckert in view of Woodsum teach The method for performing targeted contactless sleep monitoring of claim 13, wherein the first weighting, the second weighting, or both are complex values that introduce (Woodsum 0019 “FIG. 1 indicates a conventional method for producing a set of receiving beams (Beam 1 and Beam 2) using a combination of complex weights (W.sub.y) that are applied to the digitized beam data.”). 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lackey teaches a delay to the first digital data stream, the second digital data stream, or both (Lackey 7:35-40 “If the adaptive processor for the coherent combiner is implemented in digital processing, it is easy to calculate a weight of maximum magnitude having a phase of a complex weight with a limited amplitude as follows for complex weight, w.sub.i”; fig 21 [shows a tapped delay line being introduced to one data stream]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the coherent beam combining system and method of Lackey with the beamforming system and method of Woodsum and the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve beam steering with a faster response time and higher precision (Lackey Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lackey merely teaches that it is well-known to incorporate the particular weighting and combining for beamforming.  Since both the previous combination and Lackey disclose similar beamforming techniques, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 15, Eckert in view of Woodsum teach The method for performing targeted contactless sleep monitoring of claim 13, the method further comprising: 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lackey teaches performing the direction optimization process to determine the first weighting and the second weighting by determining a direction in which an amount of detected movement is greatest (Lackey 5:63-66 “he adaptive process used to control the weights must thus have a time constant fast enough to track the platform motion induced upon the array and the fading of the transmission path.”; 9:24-27 “FIG. 20c shows a third architecture illustrating a reference antenna selection block such as the one shown in FIG. 17 that would pick out a strong signal to use for tracking by all auxiliary elements.”; 8:50-54 “The output of the strongest element input could be selected as the temporary main element. A filter could be included to prevent high rate toggling of antenna selection. This would assure that the beam-forming was consistently tracking a non-faded signal.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve beam directivity (Woodsum 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Woodsum merely teaches that it is well-known to incorporate the particular beamforming using weights.  Since both Eckert and Woodsum disclose similar beamforming radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 16, Eckert in view of Woodsum and Lackey teach The method for performing targeted contactless sleep monitoring of claim 15, wherein performing the direction optimization comprises performing a least-squares optimization to obtain the first weighting and the second weighting (Woodsum 0043 “ For the case where M is much greater than N, least squares techniques can be applied to solve for a matrix W which makes the beam response β(θ) as close as possible to a reference vector p(θ) in a least squares sense.”).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Woodsum in view of Rankers (US-20080300572 hereinafter Rankers) in view of Campbell et al (US-20210244352 hereinafter Campbell) and in further view of Wang (US-2018013110).

	Regarding claim 7, Eckert in view of Woodsum The contactless sleep analysis device of claim 6, further comprising 
wherein: the contactless sleep analysis device is a bedside device (Eckert 0064 “the technique can figure out whether a human target was immobile because the target was watching TV or a video for long duration or the target was simply spending a lot of time in their bed”; 0069 “In an example, the present radar sensors can detect motions that are generated during sleep, such as tossing and turning.”); the 

The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Rankers teaches
a display screen attached with the housing (Rankers fig 2)
plurality of antennas is substantially (Rankers 0073 “Moreover, monitor 300 may include one or more antenna arrangements (which may be located inside the housing of monitor 300) that cooperate with wireless data communication module 302.”); 
the display screen is attached with the housing such that the display screen is disposed at an upward-facing angle for readability (Rankers fig 2-3); 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the bedside medical device for sleep system and method of Rankers and the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously enhance operation and user friendliness (Rankers Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Rankers merely teaches that it is well-known to incorporate the particular display features.  Since both the previous combination and Rankers disclose similar beamforming radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Campbell teaches
plurality of antennas is substantially parallel to the display screen (Campbell fig 9 [antennas 814 are substantially parallel to the display 808]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include monitoring system and method of Campbell and the bedside medical device for sleep system and method of Rankers and the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve the antenna gain (Campbell 0015).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Campbell merely teaches that it is well-known to incorporate the particular display features.  Since both the previous combination and Campbell disclose similar beamforming radars that can monitor sleep, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches
the direction optimization process compensates for the upward-facing angle (Wang 0054 “as shown in FIG. 3B the sub-array is tilted to provide a beam direction. Although each sub-array receives the same phase and amplitude input for beam direction, the signals themselves are transformed by the variable difference delay structures of FIG. 2B to remediate the effect of beam squint.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the antenna compensation system and method of Wang and the monitoring system and method of Campbell and the bedside medical device for sleep system and method of Rankers and the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously ensure gain and minimize performance degradation (Wang 0007-0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular antenna compensation.  Since both the previous combination and Wang disclose similar beamforming radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Woodsum in view of Shaker et al. (US-20210197834 hereinafter Shaker).

	Regarding claim 8, Eckert in view of Woodsum teach The contactless sleep analysis device of claim 1, wherein: the radar sensor outputs frequency-modulated continuous wave (FMCW) radar into an environment of the contactless cough detection device (Eckert 0129 “ each of the antenna arrays comprises a FMCW transceiver”); and the 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shaker teaches
the FMCW radar has a frequency between 57 and 64 GHz (Shaker 0160 “human vital signs or life signs can include multiple or a single transmitter and multiple receivers in millimetre wave frequencies (preferably mm-wave, which is generally considered anywhere between 24 GHz to 300 GHz . . . A processing system then uses signals from all receiver channels to estimate the number of human subjects, their sleep positions, whether they are moving or sleeping, or the like.”; Abstract “A sensor and method for sleep position detection including: a transmitter configured to transmit electromagnetic waves between 30 GHz and 300 GHz; ”) and has a peak effective isotropically radiated power (EIRP) of 20 dBm or less (Shaker 0095 “the radar sensor was operating at −10 dBm (0.1 mW) RF output power using antennas ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the radar sensor system and method for sleep position/vital sign detection of Shaker and the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously ensure safe commercial applications by having a power density under the FCC safety limits (Shaker 0095).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shaker merely teaches that it is well-known to incorporate the particular frequency details.  Since both the previous combination and Shaker disclose similar radars used for human contact, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Woodsum in view of Moch (US-20030011516).

	Regarding claim 9, Eckert in view of Woodsum teach The contactless sleep analysis device of claim 6, wherein the processing system is further configured to: during the sleep analysis, initially process the first directionally-targeted radar data stream and the second directionally-targeted radar data stream separately (Woodsum fig 1 [receive beam 1 and 2]); 
(Eckert 0264 “The automated part of the therapy is considering the user scenario and analysis of previous nights' sleep.”; 0074 “the present radar sensors can detect motions that are generated during sleep, such as tossing and turning. In an example, radar sensors can also sense vital signs like respiration rate and heart rate as described earlier. In an example, now combining the pattern of toss and turn and different breathing and heart beat pattern, the technique can effectively monitor the target's sleep.”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Moch teaches
following the initial processing, combining partially-processed data obtained from the first directionally-targeted radar data stream and the second directionally-targeted radar data stream (Moch fig 6; 0042 “ The beam output 40 of the last weighted sum calculator is the final beam output 50 that is the weighted sum of all channel data.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include beamforming architecture of Moch and the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order advantageously accentuate desirable signals while nulling undesirable signals (Moch 0003).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Moch merely teaches that it is well-known to incorporate the particular beamforming architecture.  Since both the previous combination and Moch disclose similar radar techniques used for beamforming, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



	Regarding claim 20, Eckert in view of Woodsum teach The method for performing targeted contactless sleep monitoring of claim 19, the method further comprising: during the sleep analysis, initially process the first directionally-targeted radar data stream and the second directionally-targeted radar data stream separately (Woodsum fig 1 [receive beam 1 and 2]); 

completing the sleep analysis (Eckert 0264 “The automated part of the therapy is considering the user scenario and analysis of previous nights' sleep.”; 0074 “the present radar sensors can detect motions that are generated during sleep, such as tossing and turning. In an example, radar sensors can also sense vital signs like respiration rate and heart rate as described earlier. In an example, now combining the pattern of toss and turn and different breathing and heart beat pattern, the technique can effectively monitor the target's sleep.”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Moch teaches
following the initial processing, combining partially-processed data obtained from the first directionally-targeted radar data stream and the second directionally-targeted radar data stream (Moch fig 6; 0042 “ The beam output 40 of the last weighted sum calculator is the final beam output 50 that is the weighted sum of all channel data.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include beamforming architecture of Moch and the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order advantageously accentuate desirable signals while nulling undesirable signals (Moch 0003).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Moch merely teaches that it is well-known to incorporate the particular beamforming architecture.  Since both the previous combination and Moch disclose similar radar techniques used for beamforming, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Woodsum in view of Moch in view of Barquist et al. (US-20030001791 hereinafter Barquist).

	Regarding claim 10, Eckert in view of Woodsum, and Moch teach The contactless sleep analysis device of claim 9, wherein the first weighting, second weighting, third weighting, and fourth weighting (Eckert fig 13 [shows an L-shape antenna configuration]).
While Eckert teaches an L-shape antenna structure, the combination does not explicitly teach compensating for the shape of the antenna. However, in a related field of endeavor, Barquist teaches compensating for the shape of antenna (Barquist 0022 “Beam steering can be computed using conventional calculation for delay taper across the sampler antenna with augmentation to compensate for both the static and dynamic antenna shapes.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the active sampler antenna system and method of Barquist and the beamforming architecture of Moch and the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order improve the efficiency of the antenna system (Barquist 0006-0007).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Barquist merely teaches that it is well-known to incorporate the particular compensation for an antenna shape.  Since both the previous combination and Barquist disclose similar antenna system used in beam steering, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Woodsum in view of Shouldice et al. (US-20210150873 hereinafter Shouldice).

	Regarding claim 12, Eckert in view of Woodsum teach The contactless sleep analysis device of claim 1, further comprising:
	A microphone housed by the housing (Eckert 0030 “FIGS. 22 and 23 are respectively a simplified circuit diagram and microphone array arrangement according to an example of the present invention.”);
	a speaker housed by the housing (Eckert 0046 “ Additionally, the array has a feedback interface 205, such as a speaker for calling out to a human target in the spatial region of the living area.”); and
	configured to (Eckert 0177 “multiple source selection processes inputs audio information from the plurality of microphones”; 0198 “a speaker device is coupled to the processor device”):
	
While Eckert discloses voice triggering and speech recognition, The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Shouldice teaches
an electronic display housed by the housing, wherein the microphone, speaker, and electronic display are in communication with the processing system (Shouldice 0053 “The processing device 100 may include . . . optional display interface 306”).
in response to a verbal command received by the microphone, output the sleep data via electronic display; and in response the verbal command received by the microphone, output the synthesized speech about the sleep data via the speaker (Shouldice 0224 “For example, a user may ask the processing device: “OK google how was my sleep last night?” “Oh hey Redmond this is the ResMed Sleep Score app, your score was 38 last night. Oh—that seems low.” “What happened?””). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include sleep motion sensing system and method of Shouldice and the beamforming system and method of Woodsum with the beamforming system and method for sleep analysis of Eckert. One would have been motivated to do so in order to advantageously improve sleep services (Shouldice 0016).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shouldice merely teaches that it is well-known to incorporate the particular hardware and speech commands.  Since both the previous combination and Shouldice disclose similar beamforming radars for sleep monitoring, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Thiagarajan et al. (US-20200195327) discloses “A radio frequency receiver comprises a plurality of receiving antennas providing a plurality of radio frequency (RF) signals, a first set of phase shifters providing a first set of analog beams from a first set of RF signals in the plurality of RF signals, a second set of phase shifters providing second set of analog beams from a second set of RF signals and a digital beamformer providing final set of beams employing the first set of analog beams and the second set of analog beams. Similarly a radio frequency transmitter comprises a digital beamformer providing a plurality of digital beams, a first set of splitter splitting a first set of digital beams in the plurality of digital beams into first set of analog beams, a second set splitter splitting a second set of digital beams in the plurality of digital beams into second set of analog beams, a first set of phase shifters providing a first set of analog beams, a second set of phase shifters providing second set of analog beams, a set of adder adding the first of analog beams and second set of analog beams to form the set of RF signals. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648           

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648